DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of 1b and 2b, claims 1-11, 15, 18, 20, 34, 36, 37, and 41 in the reply filed on 1/26/2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden to the examiner.  This is not found persuasive because two species, each with two sub-species: Species 1 - heater type (1a - resistive, 1b - inductive), Species 2- heater operation (2a - heats itself and another element, 2b - does not heat itself but heats another element). Finding two different heater types and two different heater operations is clearly a search burden.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The abstract of the disclosure is objected to because it is more than 150 words and more than 1 paragraphs. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-11, 15, 18, 20, 34, 36, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blum (20110297237).
Blum disclose a device, comprising:
Re claim 1:
a superconducting cable 1730 (i.e., fig. 17, pgh. 77), a cryostat 1760 around the superconducting cable, and a heat source 1870 (i.e., fig. 18, pgh. 77, a high current high voltage source – usually generate heat, and pgh. 82, laser) coupled (via 1890) to the superconducting cable, configured to use with a well-casing 1700.
Re claim 3, the down-hole heating device is configured to reduce water usage, reduce energy consumption, improve energy efficiency, enhance production capacity, reduce greenhouse gas emissions, or a combination thereof for during a hydrocarbon extraction process (i.e., abstract, “shutting off the flow of material to prevent the environmental damage that may result if the material is a hydrocarbon such as crude oil, natural gas, or the like”- reduce greenhouse gas emissions).
Re claim 4, the superconducting cable is comprised of superconducting conductors including at least one of: Y—Ba—Cu—O, Re—Ba—Cu—O, Bi—Sr—Ca—Cu—O, Bi—Pb—Sr—Ca—Cu—O, Tl—Ba—Ca—Cu—O, Hg—Ba—Ca—Cu—O, Mg—B, MgB2, Nb—Ti, Nb—Sn, Nb—Al, ferro-chalcogenides, ferro-pnictides, or chemically doped alloys and mixtures thereof (i.e.,
en.wikipedia.org/wiki/List_of_superconductors?msclkid=65182fcbce7911eca386543d93a80239).
Re claim 5, the superconducting cable is at least one of a three-phase tri-axial cable, a co-axial cable, a Robel cable, a cable on round core (i.e., fig.18, pgh. 83, coil/cable on round core 1720/1700) a three-phase three-cores-in-one cable, a bi-polar cable, a twisted stack cable, or a cable-in-conduit-conductor cable.
Re claim 6, the superconducting cable comprises lengths of superconducting conductors that are electrically connected together (i.e., claim 19, “electrically coupling a high current high voltage source to the conductive winding”) to form a longer continuous length.
Re claim 7, the well-casing is at least one of electrically conducting (i.e., claim 19, “a current to flow in the section of pipe”) or magnetically permeable, and can be inductively heated by electromagnetically coupling to the heat sources.
Re claim 8, the heat source is an inductive heater (i.e., claim 19, “electrically coupling a high current high voltage source to the conductive winding”).
Re claim 9, the heat source is a non-superconducting inductive coil (i.e., pgh. 83, “the flow of current in the coil is effectively open-circuited very rapidly” - becomes a non-superconducting inductive coil).
Re claim 10, a power feed-through 1880 (i.e., fig. 18) that couples the superconducting cable through the cryostat to the heat source which is disposed outside of the cryostat.
Re claim 11, the heat source is a superconducting inductive coils (i.e., pgh. 84, “When the laser 1870 is energized and its emission flux beam 1880 is admitted into the interior of the cryostat 1760, and incident on the superconducting winding with power levels appropriate to not only effect a very rapid transition past T.sub.C (Critical Temperature) of a portion of the superconducting coil, but to also cause physical disruption of a portion of said coil” - superconducting inductive coils).
Re claim 15, the heat source is an inductive that is wound on a magnetic permeable core that enhances the magnetic field and reduces a number of ampere-turns in the coil (i.e., claim 19, “creating a magnetic field about the conductive winding” - a number of ampere-turns in the coil is increased or decreased/reduced to create magnetic field).
Re claim 18, the heat source comprises multiple induction coils (i.e., pghs. 77, 83, the superconducting winding/coil is heated -becomes hear source when it is energized with a high current high voltage source and the coil generally comprises multiple coils)  
Re claim 20, the heat source (i.e. super conducting wind/coil enclosed in a cryostat, pgh. 77) is disposed within the cryostat.
Re claim 34, a cryogenic cooling fluid (i.e., pgh. 59, cryogenic fluid, pgh. 81, cryogenic cooling mean) configured to use with the superconducting cable, a heat source, and a cryostat 
Re claim 36, the cryogenic cooling fluid is pressurized and sub-cooled (i.e., liquid nitrogen or solid carbon dioxide
www.sciencedirect.com/topics/earth-and-planetary-sciences/cryogenic-cooling?msclkid=7e892020ce7311eca2c508257043573b. 
Re claim 37, both the superconducting cable and the heat source share a common cryostat 1760 and a common cryogenic cooling fluid (i.e., 81, cryogenic cooling mean).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Blum.
Blum discloses the superconducting cable and heat source are configured to be powered while at least one of the heat source (the cable/coil is winding/rotating) and the well-casing are rotating relative to one another, but is silent on silent on the superconducting cable and heat source powered with DC current. However, DC supply such as batteries is well known. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to try the device of Blum with batteries for a high power quality and rescuing installation cost (i.e., www.bing.com/search?q=benefits+of+dc+power&qs=SC&pq=benefit+of+dc&sc=8-13&cvid=7A4978A7C4E94F47BF34B3F53253136F&FORM=QBRE&sp=1&ghc=2).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Blum in view of Donderici et al (20160168977 – Donderici).
Blum discloses the heat source but is silent on the heat is configured to generate steam down-hole, in-situ within a well-bore in which the well casing is disposed. Donderici teaches the heat is configured to generate steam down-hole (i.e., fig. 1, pgh. 21). It would have been obvious to one of ordinary skill in the art at the time the invention was made to try the devise of Blum with steam, as taught by Donderici, to allow hydrocarbon material to be more easily removed from the subterranean formation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG-SUK (PHILIP) RO/           Primary Examiner, Art Unit 3676